 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    MARTIN STARACE,                                    Case No. 1:18-cv-01602-AWI-EPG

12                    Plaintiff,                         ORDER RE: STIPULATED REQUEST FOR
                                                         DISMISSAL OF ENTIRE ACTION WITH
13            v.                                         PREJUDICE AS TO PLAINTIFF MARTIN
                                                         STARACE, AND WITHOUT PREJUDICE
14    FIFTH THIRD BANK,                                  AS TO PUTATIVE CLASS

15                    Defendant.
                                                         (ECF No. 9)
16

17          Plaintiff, Martin Starace, for himself and not on behalf of the putative class, and

18    Defendant, Fifth Third Bank, have filed a stipulation to dismiss the action with prejudice as to

19    Plaintiff Martin Starace, and without prejudice as to the putative class. (ECF No. 9.) In light of

20    the stipulation, the case has ended and is dismissed with prejudice as to Martin Starace and

21    without prejudice as to the putative class. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San

22    Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is respectfully

23    directed to close this case.

24
     IT IS SO ORDERED.
25

26      Dated:     March 5, 2019                               /s/
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
